 



Exhibit - 10.5
EXECUTIVE AGREEMENT
          WHEREAS, Timothy J. Benson (the “Executive”) is the Chief Financial
Officer of Factory Card & Party Outlet Corp., a Delaware corporation (the
“Company”);
          WHEREAS, the Executive is a participant in the Company’s Amended and
Restated Executive Severance Plan (the “Executive Severance Plan”);
          WHEREAS, in connection with the proposed acquisition (the “Merger”) of
the Company pursuant to an Agreement and Plan of Merger (the “Merger Agreement”)
dated as of September 17, 2007, by and among Amscan Holdings, Inc., a Delaware
corporation (“Parent”), Amscan Acquisition, Inc., a Delaware corporation and a
direct wholly owned subsidiary of Parent (“Newco”) and the Company, the Company
shall become a wholly owned subsidiary of Parent; and
          WHEREAS, the Executive Severance Plan shall remain in effect on and
after the consummation of the transactions contemplated by the Merger Agreement,
with such changes as may be effected by this Agreement, and, in connection
therewith, the Executive shall continue to serve as Chief Financial Officer of
the Company.
          NOW THEREFORE, in consideration of the mutual promises contained
herein, the Executive, Parent and the Company agree as follows:
          1. The Executive shall continue employment with the Company as an
at-will employee following the closing of the Merger (the “Closing”), it being
understood that the Company shall thereupon be a direct or indirect subsidiary
of Parent and/or AAH Holdings Corporation (“Holdings”). Executive shall serve as
Chief Financial Officer of the Company. The Executive shall report to the
President and Chief Executive Officer of the Company. The Executive hereby
agrees that changes to his duties, responsibilities and authorities caused
solely and as a direct and proximate result of the Company becoming a privately
held subsidiary of Parent and/or Holdings will not in and of itself constitute
“Good Reason” within the meaning of Section 1.2 of the Executive Severance Plan.
The Executive will have such duties, responsibilities and authorities as are
prescribed by the President and Chief Executive Officer of the Company from time
to time and normally associated with those of chief financial officers of retail
businesses of similar size in the United States. For the avoidance of doubt,
Executive’s duties, responsibilities and authority will include, but not be
limited to: (i) preparation of budgets of the Company for recommendation to the
President and CEO of the Company, and (ii) selection, retention and termination
of employees of the Executive’s department.
          2. On the date of the Closing, Parent shall cause to be granted to the
Executive nonqualified stock options to purchase 24 shares of common stock of
Holdings (such options, the “New Options”), at an exercise price equal to the
fair market value of a share of common stock at the date of grant, which is
expected to be $17,500 per share. One-half (50%) of the New Options shall be
subject to vesting in equal annual installments over a period of 5 years
following the date of grant, and the remaining one-half (50%) of the New Options
shall be subject to

 



--------------------------------------------------------------------------------



 



performance vesting, in each case on the terms set forth in the attached form of
Option Agreements (attached as Exhibit A-1 and Exhibit A-2). Such Option
Agreements shall be granted under and pursuant to the terms of the AAH Holdings
Corporation 2004 Equity Incentive Plan (the “AAH Option Plan”), in or
substantially in the form of the attached options certificates. Notwithstanding
anything else in the Executive Severance Plan (including Section 3.5 thereof) or
in any other agreement, the New Options shall vest on such terms as provided in
such Option Agreements.
          3. Contemporaneous with the execution of this Agreement, the Company
shall amend the Executive Severance Plan in the form attached hereto as
Exhibit B (subject to the terms of this Agreement, including the last sentence
of Section 2).
          4. The parties hereto acknowledge and agree that the transactions
contemplated by the Merger Agreement shall constitute a “Change in Control” (as
defined in the Executive Severance Plan) and that if the Executive becomes
entitled to severance benefits under the Executive Severance Plan within two
years after the consummation of the transactions contemplated by the Merger
Agreement, the “Severance Period” (as defined in the Executive Severance Plan)
shall be eighteen months.
          5. This Agreement shall become effective on the Closing (as defined in
the Merger Agreement) and shall be of no force or effective if the Merger
Agreement is terminated in accordance with its terms.
          IN WITNESS WHEREOF, the parties have executed this Agreement,
effective as of this 17th day of September, 2007.

            Amscan Holdings, Inc.
      By:   /s/ Robert J. Small         Name:   Robert J. Small        Title:  
Chairman of the Board        Factory Card and Party Outlet Corp.
      By:   /s/ Gary Rada         Name:   Gary Rada        Title:   CEO       
Executive
        /s/ Timothy J. Benson    

-2-